Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 1 of 23




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

 MARIUS LISTHROP a/k/a SCARLXRD,

        Plaintiff,

 v.

 THE INDIVIDUALS, PARTNERSHIPS AND
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE “A,”

        Defendants.
                                                   /

                                            COMPLAINT

        Plaintiff MARIUS LISTHROP a/k/a Scarlxrd (“Listhrop,” “Scarlxrd,” or “Plaintiff”), by

 and through undersigned counsel, hereby sues Defendants, the Individuals, Partnerships, and

 Unincorporated Associations identified in the caption, which are set forth on Schedule “A” hereto

 (collectively, the “Defendants”), and alleges as follows:

                                    NATURE OF THE ACTION

        1.        Defendants are promoting, selling, reproducing, offering for sale, and distributing

 goods using counterfeits and confusingly similar imitations of Listhrop’s trademarks within this

 district through various Internet based e-commerce stores and fully interactive commercial Internet

 websites operating under the seller identification names set forth on Schedule “A” hereto (the

 “Seller IDs”).

        2.        Like many other famous trademark owners, Plaintiff suffers ongoing daily and

 sustained violations of his trademark rights at the hands of counterfeiters and infringers, such as

 Defendants herein, who wrongfully reproduce and counterfeit Plaintiff’s trademarks for the twin
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 2 of 23




 purposes of (i) duping and confusing the consuming public and (ii) earning substantial profits. The

 natural and intended byproduct of Defendants’ actions is the erosion and destruction of the

 goodwill associated with Plaintiff’s trademarks, as well as the destruction of the legitimate market

 sector in which it operates.

        3.      In order to combat the indivisible harm caused by the combined actions of

 Defendants and others engaging in similar conduct, Plaintiff has expended significant amounts of

 resources in connection with trademark enforcement efforts, including legal fees, investigative

 fees, and support mechanisms for law enforcement. The exponential growth of counterfeiting over

 the Internet, particularly through online marketplace platforms, has created an environment that

 requires companies, such as Plaintiff, to expend significant time and money across a wide spectrum

 of efforts in order to protect both consumers and himself from the negative effects of confusion

 and the erosion of the goodwill connected to Plaintiff’s brand.

                                  JURISDICTION AND VENUE

        4.      This is an action seeking damages and injunctive relief for trademark counterfeiting

 and infringement, false designation of origin under the Lanham Act, common law unfair

 competition; common law trademark infringement pursuant to 15 U.S.C. §§ 1114, 1116, 1121,

 1125(a), and 1125(d), and The All Writs Act, 28 U.S.C. § 1651(a); 15 U.S.C. § 1051 et seq.

        5.      This Court has subject matter jurisdiction pursuant to 15 U.S.C. §§ 1114 and

 1125(a), 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338.

        6.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over the state law

 claims, because the claims are so related to the trademark claims in this action, over which this

 Court has original jurisdiction, that they form part of the same case or controversy under Article

 III of the United States Constitution.



                                                  2
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 3 of 23




           7.    Defendants are subject to personal jurisdiction in this District because they direct

 business activities toward and conduct business with consumers throughout the United States,

 including within the State of Florida and this District through at least the Internet based e-

 commerce stores and fully interactive commercial Internet websites accessible in Florida and

 operating under the Seller IDs. Upon information and belief, Defendants infringe Plaintiff’s

 trademarks in this District by advertising, using, selling, promoting and distributing counterfeit

 trademark goods through such Internet based e-commerce stores and fully interactive commercial

 Internet websites.

           8.    Venue is proper in this District pursuant 28 U.S.C. § 1391 since Defendants are,

 upon information and belief, aliens engaged in infringing activities and causing harm within this

 District by advertising, offering to sell, selling and/or shipping infringing products into this

 District. Defendants may be found in this District, as they are subject to personal jurisdiction

 herein.

                                         THE PLAINTIFF

           9.    Plaintiff Marius Listhrop is an invidiual residing in Stratford Upon Avon, United

 Kingdom.

           10.   Listhrop is the owner of all rights, title, and interest in the mark “Scarlxrd” (the

 “Scarlxrd Mark”).

           11.   Listhrop is a British rapper, singer and songwriter. He spent his early years posting

 humorous and lighthearted videos online, but turned toward powerful, distorted vocals and

 demonic instrumentals when he began rapping in 2015. His prolific output and shocking image

 skyrocketed singles like "Heart Attack," and "Chain$aw" into platinum status. He is known for his

 unique musical style combining elements of trap music and heavy metal. Formerly



                                                   3
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 4 of 23




 a YouTube vlogger and personality known as Mazzi Maz, Scarlxrd began a career in music as the

 vocalist for nu metal band Myth City, before debuting as a rapper under his Scarlxrd moniker.

        12.     He rose to prominence after the music video for his single "Heart Attack" gained

 significant attention, holding over 81 million views on YouTube as of September 2020. He has

 since released other successful songs, namely "King, Scar", "6 Feet", "Berzerk", and "Head Gxne".

        13.     In August 2016, Scarlxrd debuted his new moniker with the release of "Girlfriend".

 By the end of 2016, he released two albums, his self-titled album (stylised in Japanese characters

 as スカー藩主) and Rxse. After the release of two more albums, Cabin Fever and Chaxsthexry,

 in April 2017, Scarlxrd released the video for "Chain$aw" on May 31st; a week later, he released

 the music video for "King, Scar". The following month, he published the music video for "Heart

 Attack" and the video quickly gained popularity. On September 29, 2017, he released his fifth

 studio album Lxrdszn. “King, Scar” was also released as a music kit in Counter-Strike: Global

 Offensive.

        14.     The next year Scarlxrd performed at the 2018 Reading and Leeds Festivals. He later

 revealed that he would be featured on Carnage's second studio album, Battered Bruised & Bloody,

 which was released on April13, 2018. Scarlxrd performed on the popular song "Up Nxw". Within

 a few weeks, he released his sixth studio album and major label debut Dxxm via Island Records.

        15.     After releasing singles from mid-2018 to early-2019 in anticipation of an upcoming

 album, including "Hxw They Judge", "Berzerk", "Sx Sad", and "Head Gxne", Scarlxrd announced

 his seventh studio album, Infinity, which was released on March 15, 2019. Scarlxrd was thereafter

 nominated for Best British Breakthrough in the Kerrang! Awards. Later that year, "The Purge"

 was featured on the first season of the HBO television series Euphoria. Before year’s end, Scarlxrd




                                                 4
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 5 of 23




 released two more studio albums. On December 19th, "I Can Dx What I Want" was announced as

 the official theme song for the WWE NXT UK event, NXT UK TakeOver: Blackpool II.

        16.     Earlier this year, on January 14, 2021, Scarlxrd released "Let the Wxrld Burn" via

 his independent label Lxrd Records, marking his first release since his departure from Island

 Records. A few weeks later, on February 5, 2021, Scarlxrd released his 12th studio album Dxxm

 II, a sequel to his 2018 project Dxxm.

        17.     Scarlxrd is an edgy rap-metal renegade musician with a unique brand of abrasive,

 atonal, screamed vocals, trap beats and ear-shredding bursts of distorted guitar, best known for his

 surgical mask and militaristic, anime-inspired style.

        18.     Goods bearing and reproducing the Scarlxrd Mark are sold through authorized

 retailers throughout the United States, including within the State of Florida and this District.

 Genuine and authorized products bearing and reproducing the Scarlxrd Mark are widely

 legitimately advertised, promoted, and distributed by and through Listhrop and his authorized

 partners,    including   but    not      limited   to   the   “Scarlxrd     Official   Store”     at

 https://www.scarlxrdofficial.com/. Over the course of the past several years, visibility on the

 Internet, particularly via Internet search engines such as Google, Yahoo!, and Bing, has become

 increasingly important to Listhrop’s overall marketing and consumer education efforts. Thus,

 Listhrop expends significant monetary resources on Internet marketing and consumer education,

 including search engine optimization (“SEO”) strategies. Those strategies allow Listhrop and his

 authorized partners to educate consumers fairly and legitimately about the value associated with

 the Scarlxrd brand.




                                                    5
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 6 of 23




                                         THE DEFENDANTS

         19.       Defendants are individuals and/or business entities of unknown makeup, each of

 whom, upon information and belief, either reside and/or operate in foreign jurisdictions, or

 redistribute products from the same or similar sources in those locations and/or ship their goods

 from the same or similar sources in those locations to shipping and fulfillment centers within the

 United States to redistribute their products from those locations. Defendants have the capacity to

 be sued pursuant to Federal Rule of Civil Procedure 17(b). Defendants target their business

 activities towards consumers throughout the United States, including within this district through

 the operation of Internet based e-commerce stores via Internet marketplace websites under the

 Seller IDs.

         20.       Defendants are the past and present controlling forces behind the sale of products

 under counterfeits and infringements of Plaintiff’s trademarks as described herein using at least

 the Seller IDs.

         21.       Upon information and belief, Defendants directly engage in unfair competition by

 advertising, offering for sale, and selling goods bearing one or more of Plaintiff’s trademarks to

 consumers within the United States and this District through Internet based e-commerce stores

 using, at least, the Seller IDs and additional seller identification aliases and domain names not yet

 known to Plaintiff. Defendants have purposefully directed some portion of their illegal activities

 towards consumers in the State of Florida through the advertisement, offer to sell, sale, and/or

 shipment of counterfeit and infringing goods into the State.

         22.       Defendants have registered, established or purchased, and maintained their Seller

 IDs. Upon information and belief, Defendants may have engaged in fraudulent conduct with

 respect to the registration of the Seller IDs.



                                                   6
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 7 of 23




         23.     Upon information and belief, some Defendants have registered and/or maintained

 their Seller IDs for the sole purpose of engaging in illegal counterfeiting activities.

         24.     Upon information and belief, Defendants will continue to register or acquire new

 seller identification aliases and domain names for the purpose of selling and offering for sale goods

 bearing counterfeit and confusingly similar imitations of one or more of Plaintiff’s trademarks

 unless preliminarily and permanently enjoined.

         25.     Defendants use their Internet-based businesses in order to infringe the intellectual

 property rights of Plaintiff.

         26.     Defendants’ business names, i.e., the Seller IDs, associated payment accounts, and

 any other alias seller identification names used in connection with the sale of counterfeit and

 infringing goods bearing one or more of Plaintiff’s trademarks are essential components of

 Defendants’ online activities and are one of the means by which Defendants further their

 counterfeiting and infringement scheme and cause harm to Plaintiff. Moreover, Defendants are

 using Plaintiff’s famous trademarks to drive Internet consumer traffic to their e-commerce stores

 operating under the Seller IDs, thereby increasing the value of the Seller IDs and decreasing the

 size and value of Plaintiff’s legitimate marketplace and intellectual property rights at Plaintiff’s

 expense.

                             GENERAL FACTUAL ALLEGATIONS

                                 Listhrop’s Intellectual Property Rights

         27.     Plaintiff is the owner of the following trademark, which is valid and registered on

 the Principal Register of the United States Patent and Trademark Office (the “Scarlxrd Mark”):

                            Registration     Registration
       Trademark                                                           Class / Goods
                             Number             Date
       SCARLXRD              5,712,275       04/02/2019



                                                   7
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 8 of 23




                                              IC 009: Sound recordings featuring
                                              music; musical recordings; video
                                              recordings featuring music, and
                                              musical performances; tapes,
                                              namely, audio tapes featuring music;
                                              cassettes, namely, audio cassettes
                                              featuring music; CDs, namely, pre-
                                              recorded CDs featuring music;
                                              compact discs, namely, pre-recorded
                                              compact discs featuring music; films
                                              in the nature of motion picture films
                                              about music and musical bands;
                                              video cassettes, namely, prerecorded
                                              video cassettes featuring music;
                                              video recorders; CD ROMS,
                                              namely, prerecorded CD ROMS
                                              featuring music; video game
                                              software; computer game software;
                                              video cameras; cameras; spectacles,
                                              spectacle cases, sunglasses; mouse
                                              pads; screen savers in the nature of
                                              computer screen saver software;
                                              downloadable publications, namely,
                                              magazines in the field of music in
                                              electronic form, typically supplied
                                              on-line from databases or from
                                              facilities provided on the Internet;
                                              DVDs, namely, pre-recorded DVDs
                                              featuring music; headphones; stereo
                                              headphones; audiospeakers;
                                              downloadable digital music files;
                                              digital music downloadable from the
                                              Internet; downloadable music files;
                                              musical video recordings;
                                              downloadable musical sound
                                              recordings; musical recordings on
                                              compact discs; digital music
                                              downloadable in MP3 files provided
                                              from MP3 internet web sites;
                                              streamable sound recordings
                                              featuring music; streamable,
                                              downloadable videos featuring
                                              music and musical performances and
                                              downloadable electronic publication,
                                              namely, magazine featuring
                                              information about music and the

                                       8
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 9 of 23




                                              music industry; computer
                                              application software for mobile
                                              phones, portable media players,
                                              handheld computers, namely,
                                              software for streaming or playing
                                              music; downloadable music sound
                                              recordings; downloadable video
                                              recordings featuring music and
                                              musical performances; software for
                                              displaying emoticons; downloadable
                                              telephone ring tones for mobile
                                              phones; mobile phone covers and
                                              cases; decorative magnets; fridge
                                              magnets

                                              IC 014: Jewelry; watches; costume
                                              jewelry; brooches; cufflinks; tie
                                              pins; tie clips; earrings; key rings;
                                              pendants; horological and
                                              chronometric instruments including
                                              watches and clocks; decorative key
                                              fobs; lapel pins; rings; cuff links;
                                              bracelets; bracelets made of leather;
                                              bracelets made of metal; bracelets of
                                              precious metal; cuff links made of
                                              precious metals with semi-precious
                                              stones; bracelets made of precious
                                              metals with semi-precious stones;
                                              bracelets with semi-precious stones;
                                              bracelets with metal; jewelry chains;
                                              necklaces; jewelry rolls for travel

                                              IC 016: Printed matter, namely,
                                              paper signs, books, magazines,
                                              newsletters, informational cards and
                                              brochures in the field of music,
                                              magazines in the field of music,
                                              coffee table books in the field of
                                              music; photographs, pictures, prints;
                                              posters; greeting cards; postcards;
                                              notepads; address books;
                                              scrapbooks; folders; calendars;
                                              photograph albums; diaries; stamp
                                              albums; stickers; car stickers;
                                              decalcomanias; stationery; pens;
                                              pencils; erasers; pencil sharpeners;

                                       9
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 10 of 23




                                              pencil cases; drawing and drafting
                                              rulers; boxes for pens; book
                                              markers; gift bags; envelopes song
                                              books; printed sheet music; check
                                              book holders; book marks; paper
                                              bags

                                              IC 018: Luggage; suitcases; luggage
                                              tags; overnight bags; weekend bags;
                                              suit bags; tote bags; briefcases;
                                              canvas shopping bags; trunks; travel
                                              cases; backpacks; baby carriers worn
                                              on the body; handbags; purses;
                                              wallets; sports bags; gym bags;
                                              leather bags; beach bags; casual
                                              bags in the nature of weekend bags,
                                              travel bags, clutch bags; cosmetic
                                              bags sold empty; make up bags sold
                                              empty; hip bags; drawstring
                                              pouches; rucksacks; satchels; school
                                              bags; shoe bags for travel; shoulder
                                              bags; sling bags; toiletry bags sold
                                              empty; travelling bags; bumbags;
                                              music cases; beauty cases sold
                                              empty; carriers for suits, for shirts
                                              and for dresses; tie cases; credit card
                                              cases and holders; business card
                                              cases; umbrellas; umbrella covers;
                                              parasols and walking sticks; whips;
                                              harness and saddlery; toweling bags;
                                              haversacks; bags for campers in the
                                              nature of all-purpose carrying bags;
                                              furskins; collars for animals; covers
                                              for animals; boxes of leather or
                                              leather board; attaché cases; canes;
                                              leather shoulder bags; valises; vanity
                                              cases sold empty; portfolios; key
                                              bags

                                              IC 025: Clothing, namely, shirts, T-
                                              shirts, hoodies, sweatshirts, trousers,
                                              jogging suits, jeans, shorts, sports
                                              shorts, swimwear, beachwear,
                                              bikinis, swimming costumes,
                                              underwear, lingerie, boxer shorts,
                                              teddies being underclothing, slips

                                       10
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 11 of 23




                                              being underclothing, camisoles,
                                              chemises, negligees, sleepwear,
                                              robes, pajamas, pajama sets,
                                              tracksuits, articles of outerwear,
                                              namely, coats, hats, gloves, jackets,
                                              jumpers and cardigans, pullovers,
                                              twin sets, knitwear, namely, tops and
                                              bottoms, leggings, neckties,
                                              waistcoats; Clothing, namely,
                                              headbands and wristbands as
                                              clothing, skirts, wraps as clothing,
                                              jerseys, blouses, dresses,
                                              sweatshirts, stockings, ties as
                                              clothing, shawls, blazers, overalls,
                                              halter tops, tank tops, crop tops,
                                              dresses, blazers, blouses, slacks,
                                              suits, vests, socks and hosiery,
                                              stockings, aprons, footwear, namely,
                                              boots, shoes, slippers, sandals,
                                              trainers in the nature of training
                                              shoes, booties, workout shoes and
                                              running shoes, beach shoes, soles for
                                              footwear; headwear, namely,
                                              headbands, hats, caps, berets,
                                              earmuffs, top hats, visors, baseball
                                              caps, beanies; swimwear; waterproof
                                              clothing, namely, tops, bottoms, and
                                              waterproof footwear and headwear;
                                              leather belts

                                              IC 028: Games and playthings,
                                              namely, plush toys; playing cards;
                                              decorations for Christmas trees;
                                              children's toy bicycles; arcade
                                              games; balls for games; bath toys;
                                              beach balls; bean bags; board
                                              games; cuddly toys, namely, stuffed
                                              dolls and animals; soft toys in the
                                              nature of soft sculpture toys; stuffed
                                              toys; puppets; plush toys, jigsaw
                                              puzzles; manipulative puzzles; card
                                              games; computer games in the
                                              nature of battery-powered computer
                                              game with LCD screen; games




                                       11
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 12 of 23




                                              adapted for use with television
                                              receivers

                                              IC 041: Entertainment services in
                                              the nature of live musical group;
                                              sound recording and video
                                              entertainment services, namely,
                                              musical compositions for others and
                                              production of sound and music
                                              video recordings; concert and
                                              musical performances, namely, live
                                              music concerts; television and radio
                                              entertainment services, namely,
                                              ongoing television programs in the
                                              field of music and radio programs
                                              featuring performances by a
                                              musicians; entertainment services,
                                              namely, entertainment in the nature
                                              of live stage performances in the
                                              nature of concerts in the field of
                                              music by an individual and cabarets;
                                              production of music video and
                                              sound recordings; presentation,
                                              production and performance of live
                                              musical shows, live concerts,
                                              ongoing radio and television
                                              programs in the field of music, and
                                              multimedia entertainment services in
                                              the nature of production and post-
                                              production services in the fields of
                                              music, video, and films; recording,
                                              film, video and television studio
                                              services; audio, film, video and
                                              television recording services; music
                                              publishing; sound recording studios,
                                              production and distribution of films
                                              and videos in the field of music;
                                              publication of books, magazines and
                                              other texts; providing on-line music,
                                              not downloadable; on-line
                                              prerecorded digital music not
                                              downloadable provided from mp3
                                              web sites on the internet;
                                              entertainment services, namely,
                                              providing non-downloadable
                                              prerecorded music, information in

                                       12
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 13 of 23




                                                             the field of music, and commentary
                                                             and articles about music, all on-line
                                                             via a global computer network


  The foregoing registration for the Scarlxrd Mark constitutes presumptive evidence of its ownership

  and validity. A true and correct copy of the federal registration for the Scarlxrd Mark is attached

  hereto as Exhibit 1.

         29.     The Scarlxrd Mark is used in connection with the design, marketing, and

  distribution of high-quality goods in at least the category identified above.

         30.     Long before Defendants began their infringing activities complained of herein, the

  Scarlxrd Mark has been used by Plaintiff in interstate commerce to identify and distinguish

  Mr.Listhrop’s career and associated merchandise for an extended period.

         31.     The Scarlxrd Mark is well-known and famous and has been for many years.

  Plaintiff has expended substantial time, money, and other resources developing, advertising, and

  otherwise promoting the Scarlxrd Mark and products bearing the Scarlxrd Mark. The Scarlxrd

  Mark qualifies as a famous mark as that term is used in 15 U.S.C. §1125(c)(1).

         32.     Plaintiff has extensively used, advertised, and promoted the Scarlxrd Mark in the

  United States in association with his merchandise.

         33.     As a result of Plaintiff’s efforts, members of the consuming public readily identify

  products and merchandise bearing or sold under the Scarlxrd Mark as being high quality goods

  sponsored and approved by Plaintiff.

         34.     The Scarlxrd Mark serves as a symbol of Plaintiff’s quality, reputation, and

  goodwill and have never been abandoned.




                                                   13
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 14 of 23




                        Defendants’ Counterfeiting and Infringing Conduct

         35.     Upon information and belief, Defendants are promoting and advertising,

  distributing, selling, and/or offering for sale counterfeit and infringing goods in interstate

  commerce using exact copies and confusingly similar copies of the Scarlxrd Mark through at least

  the Internet based e-commerce stores operating under the Seller IDs (collectively, the “Counterfeit

  Goods”). Plaintiff has used the Scarlxrd Mark extensively and continuously before Defendants

  began offering counterfeit and confusingly similar imitations of Plaintiff’s merchandise.

         36.     Upon information and belief, Defendants’ Counterfeit Goods are of a quality

  substantially and materially different than that of Plaintiff’s genuine goods. Defendants, upon

  information and belief, are actively using, promoting and otherwise advertising, distributing,

  selling and/or offering for sale substantial quantities of their Counterfeit Goods with the knowledge

  and intent that such goods will be mistaken for the genuine high quality goods offered for sale by

  Plaintiff under the Scarlxrd Mark despite Defendants’ knowledge that they are without authority

  to use the Scarlxrd Mark. The effect of Defendants’ actions will cause confusion of consumers, at

  the time of initial interest, sale, and in the post-sale setting, who will believe Defendants’

  Counterfeit Goods are genuine goods originating from, associated with, or approved by Plaintiff.

         37.     Defendants advertise their Counterfeit Goods for sale to the consuming public via

  e-commerce stores on Internet marketplace websites using at least the Seller IDs. In so advertising

  these goods, Defendants improperly and unlawfully use the Scarlxrd Mark without Plaintiff’s

  permission.

         38.     As part of their overall infringement and counterfeiting scheme, Defendants are,

  upon information and belief, employing and benefitting from substantially similar, advertising and

  marketing strategies based, in large measure, upon an illegal use of counterfeits and infringements



                                                   14
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 15 of 23




  of the Scarlxrd Mark. Specifically, Defendants are using counterfeits and infringements of

  Plaintiff’s famous Scarlxrd Mark in order to make their e-commerce stores and websites selling

  illegal goods appear more relevant, authentic, and attractive to consumers searching for Plaintiff’s

  related goods and information online. By their actions, Defendants are contributing to the creation

  and maintenance of an illegal marketplace operating in parallel to the legitimate marketplace for

  Plaintiff’s genuine goods. Defendants are causing individual, concurrent and indivisible harm to

  Plaintiff and the consuming public by (i) depriving Plaintiff and other third parties of their right to

  fairly compete for space within search engine results and reducing the visibility of Plaintiff’s

  genuine goods on the World Wide Web, (ii) causing an overall degradation of the goodwill

  associated with the Scarlxrd Mark, and/or (iii) increasing Plaintiff’s overall cost to market the

  Scarlxrd Mark and educate consumers about his brand via the Internet.

         39.       Upon information and belief, Defendants are concurrently targeting their

  counterfeiting and infringing activities toward consumers and causing harm within this District

  and elsewhere throughout the United States. As a result, Defendants are defrauding Plaintiff and

  the consuming public for Defendants’ own benefit.

         40.       Upon information and belief, at all times relevant hereto, Defendants in this action

  had full knowledge of Plaintiff’s ownership of the Scarlxrd Mark, including his exclusive right to

  use and license such intellectual property and the goodwill associated therewith.

         41.       Defendants’ use of the Scarlxrd Mark, including the promotion and advertisement,

  distribution, sale and offering for sale of their Counterfeit Goods, is without Plaintiff’s consent or

  authorization.

         42.       Defendants are engaging in the above-described illegal counterfeiting and

  infringing activities knowingly and intentionally or with reckless disregard or willful blindness to



                                                    15
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 16 of 23




  Plaintiff’s rights for the purpose of trading on Plaintiff’s goodwill and reputation. If Defendants’

  intentional counterfeiting and infringing activities are not preliminarily and permanently enjoined

  by this Court, Plaintiff and the consuming public will continue to be harmed.

         43.     Defendants’ above identified infringing activities are likely to cause confusion,

  deception, and mistake in the minds of consumers before, during and after the time of purchase.

  Moreover, Defendants’ wrongful conduct is likely to create a false impression and deceive

  customers, the public, and the trade into believing there is a connection or association between

  Plaintiff’s genuine goods and Defendants’ Counterfeit Goods, which there is not.

         44.     Upon information and belief, Defendants’ payment and financial accounts are

  being used by Defendants to accept, receive, and deposit profits from Defendants’ trademark

  counterfeiting and infringing and unfairly competitive activities connected to their Seller IDs and

  any other alias seller identification names being used and/or controlled by them.

         45.     Further, upon information and belief, Defendants are likely to transfer or conceal

  their assets to avoid payment of any monetary judgment awarded to Plaintiff.

         46.     Plaintiff has no adequate remedy at law.

         47.     Plaintiff is suffering irreparable injury and has suffered substantial damages as a

  result of Defendants’ unauthorized and wrongful use of the Scarlxrd Mark.

         48.     The harm and damages sustained by Plaintiff have been directly and proximately

  caused by Defendants’ wrongful use, advertisement, promotion, offers to sell, and sale of their

  Counterfeit Goods.

          COUNT I -- TRADEMARK COUNTERFEITING AND INFRINGEMENT
             PURSUANT TO § 32 OF THE LANHAM ACT (15 U.S.C. § 1114)

         49.     Plaintiff hereby adopts and re-alleges the allegations set forth in paragraphs 1

  through 48 as though fully set forth herein.

                                                  16
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 17 of 23




          50.     This is an action for trademark counterfeiting and infringement against Defendants

  based on their use of counterfeit and confusingly similar imitations of the Scarlxrd Mark in

  commerce in connection with the promotion, advertisement, distribution, offering for sale, and

  sale of the Counterfeit Goods.

          51.     Defendants are promoting and otherwise advertising, selling, offering for sale, and

  distributing goods, using counterfeits and/or infringements of the Scarlxrd Mark. Defendants are

  continuously infringing and inducing others to infringe the Scarlxrd Mark by using one or more of

  them to advertise, promote, offer to sell, and/or sell at least counterfeit and infringing goods.

          52.     Defendants’ concurrent counterfeiting and infringing activities are likely to cause

  and actually are causing confusion, mistake, and deception among members of the trade and the

  general consuming public as to the origin and quality of Defendants’ Counterfeit Goods.

          53.     Defendants’ unlawful actions have individually and jointly caused and are

  continuing to cause unquantifiable damage to Plaintiff and are unjustly enriching Defendants with

  profits at Plaintiff’s expense.

          54.     Defendants’ above-described illegal actions constitute counterfeiting and

  infringement of the Scarlxrd Mark in violation of Plaintiff’s rights under § 32 of the Lanham Act,

  15 U.S.C. § 1114.

          55.     Plaintiff has suffered and will continue to suffer irreparable injury and damages due

  to Defendants’ above described activities if Defendants are not preliminarily and permanently

  enjoined. Additionally, Defendants will continue to wrongfully profit from their illegal activities.

                   COUNT II -- FALSE DESIGNATION OF ORIGIN
             PURSUANT TO § 43(A) OF THE LANHAM ACT (15 U.S.C. § 1125(a))

          56.     Plaintiff hereby adopts and re-alleges the allegations set forth in paragraphs 1

  through 48 as though fully set forth herein.

                                                   17
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 18 of 23




          57.     Upon information and belief, Defendants’ Counterfeit Goods bearing, offered for

  sale, and sold under copies of the Scarlxrd Mark have been widely advertised and offered for sale

  throughout the United States via the Internet.

          58.     Defendants’ Counterfeit Goods bearing, offered for sale, and sold under copies of

  the Scarlxrd Mark are virtually identical in appearance to Plaintiff’s genuine goods. However,

  Defendants’ Counterfeit Goods are different in quality. Accordingly, Defendants’ activities are

  likely to cause confusion in the trade and among the general public as to at least the origin or

  sponsorship of their Counterfeit Goods.

          59.     Defendants, upon information and belief, have used in connection with their

  advertisement, offer for sale, and sale of their Counterfeit Goods, false designations of origin and

  false descriptions and representations, including words or other symbols and trade dress, which

  tend to falsely describe or represent such goods and have caused such goods to enter into commerce

  with full knowledge of the falsity of such designations of origin and such descriptions and

  representations, all to Plaintiff’s detriment.

          60.     Defendants have authorized infringing uses of the Scarlxrd Mark in Defendants’

  advertisement and promotion of their counterfeit and infringing branded goods. Defendants have

  misrepresented to members of the consuming public that the Counterfeit Goods being advertised

  and sold by them are genuine, non-infringing goods.

          61.     Additionally, Defendants are using counterfeits and infringements of the Scarlxrd

  Mark in order to unfairly compete with Plaintiff and others for space within search engine organic

  results, thereby jointly depriving Plaintiff of a valuable marketing and educational tool which

  would otherwise be available to Plaintiff and reducing the visibility of Plaintiff’s genuine goods

  on the World Wide Web.



                                                   18
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 19 of 23




         62.     Defendants’ above-described actions are in violation of Section 43(a) of the

  Lanham Act, 15 U.S.C. §1125(a).

         63.     Plaintiff has no adequate remedy at law and has sustained indivisible injury and

  damage caused by Defendants’ concurrent conduct. Absent an entry of an injunction by this Court,

  Defendants will continue to wrongfully reap profits and Plaintiff will continue to suffer irreparable

  injury to his goodwill and business reputation, as well as monetary damages.

                   COUNT III -- COMMON LAW UNFAIR COMPETITION

         64.     Plaintiff hereby adopts and re-alleges the allegations set forth in paragraphs 1

  through 48 as though fully set forth herein.

         65.     This is an action against Defendants based on their promotion, advertisement,

  distribution, sale, and/or offering for sale of goods using marks which are virtually identical, both

  visually and phonetically, to the Scarlxrd Mark in violation of Florida’s common law of unfair

  competition.

         66.     Specifically, Defendants are promoting and otherwise advertising, selling, offering

  for sale and distributing goods bearing counterfeits and infringements of the Scarlxrd Mark.

  Defendants are also using counterfeits and infringements of the Scarlxrd Mark to unfairly compete

  with Plaintiff for (i) space in search engine results across an array of search terms and/or (ii)

  visibility on the World Wide Web.

         67.     Defendants’ infringing activities are likely to cause and actually are causing

  confusion, mistake and deception among members of the trade and the general consuming public

  as to the origin and quality of Defendants’ products by their use of the Scarlxrd Mark.

         68.     Plaintiff has no adequate remedy at law and is suffering irreparable injury and

  damages as a result of Defendants’ actions.



                                                   19
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 20 of 23




                COUNT IV - COMMON LAW TRADEMARK INFRINGEMENT

          69.    Plaintiff hereby adopts and re-alleges the allegations set forth in paragraphs 1

  through 48 as though fully set forth herein.

          70.    This is an action for common law trademark infringement against Defendants based

  on their promotion, advertisement, offering for sale, and sale of their Counterfeit Goods bearing

  the Scarlxrd Mark. Plaintiff is the owner of all common law rights in and to the Scarlxrd Mark.

          71.    Specifically, Defendants, upon information and belief, are promoting and otherwise

  advertising, distributing, offering for sale, and selling goods bearing infringements of the Scarlxrd

  Mark.

          72.    Defendants’ infringing activities are likely to cause and actually are causing

  confusion, mistake, and deception among members of the trade and general consuming public as

  to the origin and quality of Defendants’ Counterfeit Goods bearing the Scarlxrd Mark.

          73.    Plaintiff has no adequate remedy at law and is suffering damages and irreparable

  injury as a result of Defendants’ actions.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment on all Counts of this Complaint and an award

  of equitable relief and monetary relief against Defendants as follows:

          A.     Entry of temporary, preliminary, and permanent injunctions pursuant to 15 U.S.C.

  § 1116, 17 U.S.C. § 502(a), and Federal Rule of Civil Procedure 65 enjoining Defendants, their

  agents, representatives, servants, employees, and all those acting in concert or participation

  therewith, from manufacturing or causing to be manufactured, importing, advertising or

  promoting, distributing, selling or offering to sell their Counterfeit Goods; from infringing,

  counterfeiting, or diluting the Scarlxrd Mark; from using the Scarlxrd Mark, or any mark or design



                                                   20
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 21 of 23




  similar thereto, in connection with the sale of any unauthorized goods; from using any logo, trade

  name or trademark or design that may be calculated to falsely advertise the services or products of

  Defendants as being sponsored by, authorized by, endorsed by, or in any way associated with

  Plaintiff; from falsely representing themselves as being connected with Plaintiff, through

  sponsorship or association, or engaging in any act that is likely to falsely cause members of the

  trade and/or of the purchasing public to believe any goods or services of Defendants are in any

  way endorsed by, approved by, and/or associated with Plaintiff; from using any counterfeit, copy,

  or colorable imitation of the Scarlxrd Mark in connection with the publicity, promotion, sale, or

  advertising of any goods sold by Defendants; from affixing, applying, annexing or using in

  connection with the sale of any goods, a false description or representation, including words or

  other symbols tending to falsely describe or represent Defendants’ goods as being those of

  Plaintiff, or in any way endorsed by Plaintiff and from offering such goods in commerce; from

  engaging in search engine optimization strategies using colorable imitations of Plaintiff’s Scarlxrd

  Mark; and from otherwise unfairly competing with Plaintiff.

         B.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and the

  Court’s inherent authority, that, upon Plaintiff’s request, the applicable governing Internet

  marketplace website operators and/or administrators for the Seller IDs who are provided with

  notice of an injunction issued by the Court disable and/or cease facilitating access to the Seller

  IDs, and any other alias seller identification names being used and/or controlled by Defendants to

  engage in the business of marketing, offering to sell, and/or selling goods bearing counterfeits and

  infringements of the Scarlxrd Mark.

         C.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and the

  Court’s inherent authority, that, upon Plaintiff’s request, any Internet marketplace website



                                                  21
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 22 of 23




  operators and/or administrators for the Seller IDs who are provided with notice of an injunction

  issued by the Court, identify any e-mail address known to be associated with Defendants’

  respective Seller ID.

          D.     Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and the

  Court’s inherent authority that, upon Plaintiff’s request, any Internet marketplace website

  operators and/or administrators who are provided with notice of an injunction issued by the Court

  permanently remove any and all listings and associated images of goods bearing counterfeits

  and/or infringements of the Scarlxrd Mark via the e-commerce stores operating under the Seller

  IDs, and upon Plaintiff’s request, any other listings and images of goods bearing counterfeits

  and/or infringements of the Scarlxrd Mark associated with and/or linked to the same sellers or

  linked to any other alias seller identification names being used and/or controlled by Defendants to

  promote, offer for sale and/or sell goods bearing counterfeits and/or infringements of the Scarlxrd

  Mark.

          E.     Entry of an order requiring Defendants to account to and pay Plaintiff for all profits

  and damages resulting from Defendants’ trademark counterfeiting and infringing and unfairly

  competitive activities and that the award to Plaintiff be trebled, as provided for under 15 U.S.C.

  §1117, or, at Plaintiff’s election with respect to Count I, that Plaintiff be awarded statutory

  damages from each Defendant in the amount of two million dollars ($2,000,000.00) per each

  counterfeit trademark used and product type sold, as provided by 15 U.S.C. §1117(c)(2) of the

  Lanham Act.

          F.     Entry of an order that, upon Plaintiff’s request, Defendants and any financial

  institutions, payment processors, banks, escrow services, money transmitters, or marketplace

  platforms, and their related companies and affiliates, identify and restrain all funds, up to and



                                                  22
Case 1:21-cv-20916-BB Document 1 Entered on FLSD Docket 03/08/2021 Page 23 of 23




  including the total amount of judgment, in all financial accounts and/or sub-accounts used in

  connection with the Seller IDs or other alias seller identification or e-commerce store names,

  domain names and/or websites used by Defendants presently or in the future, as well as any other

  related accounts of the same customer(s) and any other accounts which transfer funds into the same

  financial institution account(s), to be surrendered to Plaintiff in partial satisfaction of the monetary

  judgment entered herein.

          G.      Entry of an award pursuant to 15 U.S.C. § 1117 (a) and (b) of Plaintiff’s costs and

  reasonable attorneys’ fees and investigative fees associated with bringing this action.

          H.      Entry of an order requiring Defendants to pay prejudgment interest according to

  law.

          I.      Entry of an order for such other and further relief as the Court may deem proper

  and just.

  Date: March 8, 2021                                     Respectfully submitted by,

                                                          THE BRICKELL IP GROUP, PLLC
                                                          1101 Brickell Avenue
                                                          South Tower, Suite 800
                                                          Miami FL, 33131
                                                          Tel: 305-728-8831
                                                          Fax: 305-428-2450

                                                          By:     s/ Richard Guerra_____________
                                                                  Richard Guerra
                                                                  Fla. Bar No. 689521
                                                                  Email: rguerra@brickellip.com
                                                                  Rafael Perez-Pineiro
                                                                  Fla. Bar No. 543101
                                                                  Email: rperez@brickellip.com
                                                                  Nicole Fundora
                                                                  Fla. Bar No. 1010231
                                                                  Email: nfundora@brickellip.com
                                                                  Counsel for Plaintiff



                                                    23
